ORDER
PER CURIAM:
This is a direct appeal from a jury conviction for capital murder, in violation of *556§ 565.001, RSMo 1978. The jury imposed a life sentence without eligibility for probation until a minimum of 50 years is served. Jurisdiction is vested in this court pursuant to Mo. Const. Art. V, § 3, as amended effective December, 1982. State v. Martin, 644 S.W.2d 359 (Mo.banc 1983).
No jurisprudential purpose would be served by a written opinion. Judgment affirmed. Rule 30.25(b).
All concur.